Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment to the specification and claims filed on 30 August 2021 and an RCE filed on 29 September 2021 are acknowledged. Claims 1, 6, 11-13, 17, 23, 29, and 30 are amended, and claim 5 is newly cancelled. Claims 1, 2, 4, 6, 9-13, 15-20, 22, 23, 29, and 30 are pending and are presented for examination on the merits.
In response to the amendment filed on 30 August 2021, the objection to the specification is withdrawn; objections to the claims are added; the rejections under 35 U.S.C. 112(a) are withdrawn; the rejections under 35 U.S.C. 112(b) are partially withdrawn and supplemented; the rejections under 35 U.S.C. 112(d) are partially withdrawn; and rejections over prior art are added.

Claim Objections
Claims 1 and 29 are objected to because of the following informalities:  the conjunction "and" before the limitation "a heater" must be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12, 13, 15-20, 22, 23, 29, and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites the limitation "The detector inlet of claim 11, further comprising a plenum encircling the sampling inlet, wherein the mixing region is arranged in the plenum; and a flow director arranged to create circulatory flow of the gaseous fluid in the plenum." Based on the grammar of the claim, it is unclear whether the limitation "and a flow director" modifies the 
Claims 23 and 29 recite the limitation "the first part of the flow of gaseous fluid and the second part of the flow of gaseous fluid exiting from the first conduit and the second conduit, respectively, configured to recombine in the mixing region…" Grammatically, it is unclear what is modified by the limitation "configured to recombine in the mixing region…" If this limitation is meant to modify "the first part of the flow of gaseous fluid and the second part of the flow of gaseous fluid," it is unclear what is meant by configuration of parts of flow of gaseous fluid. Any gas can be interpreted as configured to recombine under at least some circumstances. The examiner respectfully suggests that the structure/configuration of the claimed detector inlet be recited, rather than configuration of a gaseous fluid that is inhaled by the detector inlet. 
Claim 23 recites the limitation "wherein the mixing region is arranged in a plenum comprising the sampling volume and the sampling inlet, the plenum encircling the sampling inlet." If the plenum comprises the sampling inlet, how can the plenum encircle the sampling inlet? The limitation "the plenum encircling the sampling inlet" treats the plenum as distinct from the sample inlet, which contradicts the previous limitation "a plenum comprising …the sampling inlet."
Claim 29 recites the limitation "the flow of gaseous fluid to be sampled by the analytical apparatus." There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 is "The detector inlet of claim 11, further comprising a plenum…; and a flow director arranged to create circulatory flow of the gaseous fluid in the plenum…" As noted above in the rejection under 35 USC 112(b), it is unclear whether the limitation "and a flow director" modifies the limitation "further comprising." If not, it is unclear whether the recited flow director 
Dependent claim 13 recites that "wherein the flow director is provided by a curved wall of the plenum…" 
Because the flow director and the plenum of claim 13 are not distinct from one another, as required by claim 12, claim 13 does not include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
Independent claims 1 and 29 recite "A detector inlet for providing a sample to an analytical apparatus for detecting an aerosol." The analytical apparatus is not interpreted as within the scope of the claimed detector inlet.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 10, 11, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flagan (US 6,567,157; previously relied upon).
Regarding claims 1 and 29, Flagan discloses a detector inlet (Fig. 6; col. 8, line 46 to col. 11, line 49), the detector inlet comprising: 
a source of a flow of gaseous fluid (gas source 46, Fig. 6);

    PNG
    media_image1.png
    830
    556
    media_image1.png
    Greyscale

an intake (untreated gas distribution manifold 47, Fig. 6) for inhaling the flow of gaseous fluid to be sampled (gas source 46, Fig. 6); 
a mixing region (inner cavity 24 of mixing chamber 12, Fig. 6); 
a first conduit (saturation chamber 38, Fig. 6) for carrying a first part (vapor-laden gas flow 32, Fig. 6) of the flow of gaseous fluid from the intake to the mixing region (Fig. 6); 

a heater (temperature controllers 50, Fig. 6) coupled with the first conduit (Fig. 6) and configured to heat the first part of the flow such that a temperature of the first part of the flow entering the mixing region is higher than a temperature of the second part of the flow entering the mixing region (col. 9, lines 17-20; col. 10, lines 31-33), wherein the detector inlet is configured to combine the first part of the flow entering the mixing region with the second part of the flow entering the mixing region (Fig. 6); and 
a sampling inlet (exhaust 68, Fig. 6) arranged to collect samples of the gaseous fluid from a sampling volume in the mixing region and that is capable of providing the samples to an analytical apparatus (given that the exhaust 68 is capable of being connected to a process line, col. 11, lines 33-35).
Regarding the limitation that the detector inlet is "for providing a sample to an analytical capable of detecting an aerosol" and that the sampling inlet is "to provide the samples to the analytical apparatus, wherein the analytical apparatus comprises at least one of an ion mobility spectrometer, a mass spectrometer, or a chromatography apparatus," these pertain to intended uses of the claimed device, and the recited analytical apparatus is not part of the scope of the detector inlet. Given that the exhaust 68 is capable of being connected to a process line (col. 11, lines 33-35), it is also capable of being connected to an analytical apparatus comprising at least one of an ion mobility spectrometer, a mass spectrometer, or a chromatography apparatus.
Regarding the limitation that "the temperature of the first part of the flow entering the mixing region is sufficient to vaporize in the mixing region an aerosol carried in the second part of the flow entering the mixing region," Flagan discloses a heater configured to provide a temperature of 100-135 °C (col. 9, line 43). While the instant specification teaches that the first part of the flow may be heated to a temperature of at least 150 °C, the specification does not provide a special definition of the limitation "sufficient to vaporize in the mixing region an aerosol carried in the second part of the flow entering the mixing region." Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Flagan's heater is capable of heating the first part of the flow of gaseous fluid to a temperature selected to 
It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 2, Flagan discloses a filter configured to remove at least some particulates from the first part of the flow of gaseous fluid (saturation filter 44; col. 4, lines 20-21).
Regarding claim 4, because Flagan discloses a heater configured to provide a temperature of 100-135 °C (col. 9, line 43), Flagan's heater is configured so that a temperature of gaseous fluid in at least mixing chamber inlet 26 of the mixing region (inner cavity 24 of mixing chamber 12) is in the range of 100-400 °C.
Regarding claim 10, Flagan discloses a controller configured to control the heater based on a sensed temperature of the inhaled flow of gaseous fluid (col. 9, lines 17-20).
Regarding claim 11, it is noted that the gaseous fluid is not within the scope of the 
detector inlet of claim 1. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115). Nevertheless, Flagan discloses that the gaseous fluid in the sampling volume comprises particulates (col. 10, line 51).
Regarding claim 30, Flagan's gas source 46 (Fig. 6) may be broadly interpreted as a gaseous fluid from an environment, since any gas may be broadly interpreted as a potential environment (surrounding condition).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 13, 15-20, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Flagan.
Regarding claim 12, Flagan discloses a plenum (walls of mixing chamber 12 and optionally growth tube 56, Fig. 6) encircling the sampling inlet (top portion of FMCNC 10 from at least outlet 60 to exhaust 68, Fig. 6), wherein the mixing region (inner cavity 24 of mixing chamber 12 and optionally interior of growth tube 56, Fig. 6) is arranged in the plenum (walls of mixing chamber 12 and optionally growth tube 56, Fig. 6).
As noted above in the rejection under 35 USC 112(b), it is unclear whether the plenum and the flow director of claim 12 are distinct components of the claimed detector inlet. If not, then regarding claim 13, Flagan discloses a flow director provided by a curved wall of the plenum (walls of mixing chamber 12 and/or growth tube 56, Fig. 6). On the other hand, if the plenum and the flow director of claim 12 are distinct components, then the flow director is interpreted as nozzles 28 (Fig. 6).

Under a first interpretation, Flagan's embodiment of FMCNC 10 of Fig. 6 is inherently capable of producing circulatory flow of the gaseous fluid within the walls of mixing chamber 12 and/or the interior of growth tube 56, via the arrangement of the curved inner walls of mixing chamber 12 and/or growth tube 56 and/or the nozzles 28.
Support for this finding of inherency is found in the following teaching of the instant specification ([0035] of published application):
Another way to promote mixing may be to cause the first part of the flow to be moving in a different direction from the second part of the flow. For example, it can be provided in a direction that is transverse to the second part of the flow. Particularly in the context of non-rectilinear (for example round) section flow passages, this may cause circulatory or helical flow to be established in the mixing region.

Flagan's embodiment of Fig. 6 involves the first part of the flow to be moving in a transverse direction from the second part of the flow, and provides round flow passages in both mixing chamber 12 and growth tube 56 (Fig. 6).
Under an alternative second interpretation, Flagan's embodiment of Fig. 6 is not inherently capable of producing circulatory flow of the gaseous fluid within the walls of mixing chamber 12 and/or the interior of growth tube 56, via the arrangement of the curved inner walls of mixing chamber 12 and/or growth tube 56 and/or the nozzles 28.
In the separate, albeit related, embodiment of Fig. 2, Flagan teaches that as an alternative to an antipodal alignment, "the two nozzles 28 and the inlet 26 could be aligned in opposing tangential trajectories, such that the sample gas flow 34 circulates in one of either a clockwise or counter clockwise direction within the mixing chamber 12 and the vapor-laden gas flow 32 circulates in the opposite direction, creating turbulent mixing of the two flows" (col. 6, lines 1-7). To create this clockwise or counter clockwise flow, nozzles 28 together with the curved inner walls of mixing chamber 12 are arranged as a flow director to create circulatory flow.
Because of the similarity of the embodiments of Fig. 2 and Fig. 6, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the configuration to obtain 
Regarding claim 13, the flow director comprises a curved wall of the plenum (first interpretation: curved inner walls of mixing chamber 12 and/or growth tube 56; second interpretation: curved inner walls of mixing chamber 12) arranged so that the circulatory flow follows an internal surface of the curved wall of the plenum (inherent or col. 6, lines 1-7). 
Regarding claim 15, under both the first interpretation and the second interpretation of Flagan, the plenum is arranged to direct the flow of gaseous fluid in a flow direction (from saturation chamber 38 to particle detector 18) and is configured so that the circulatory flow circulates about an axis of rotation that is aligned with the flow direction (see vertical arrow labeled "54," Fig. 6).
Regarding claim 16, Flagan discloses that the plenum comprises a cylinder (growth tube 56) and the axis of rotation is aligned with a longitudinal axis of the cylinder (see vertical arrow labeled "54," Fig. 6).
Regarding claim 17, Flagan discloses that the flow director comprises a flow inlet to the plenum (nozzles 28, Fig. 6) and a flow outlet from the plenum (outlet 60, Fig. 6), and the flow inlet and the flow outlet are spaced apart in the direction of the longitudinal axis of the cylinder (see vertical arrow labeled "54," Fig. 6).
Regarding claim 18, Flagan discloses that the flow director comprises a structure (curved inner wall of growth tube 56, Fig. 6) aligned with a helical path (a helical path can be drawn that aligns with the curved inner wall of growth tube 56) in the plenum. It is noted that claim 18 does not require that the detector inlet is configured such that gas flows along the recited helical path. Nevertheless, according to a first interpretation, such a helical gas flow within growth tube 56 is inherent.
Regarding claim 19, Flagan discloses that the plenum is arranged to direct the flow of fluid in a flow direction (the direction of the circulatory flow itself) and so that the circulatory flow (a clockwise or counter clockwise direction within the mixing chamber 12, col. 6, lines 1-7) circulates about an axis of rotation (see vertical arrow labeled "54," Fig. 6) that is transverse to the flow direction (the direction of the circulatory flow itself).
Regarding claim 20, Flagan discloses that the flow director comprises a flow inlet to the plenum (nozzles 28, Fig. 6) and a flow outlet from the plenum (outlet 30, Fig. 6) wherein the 
Regarding claim 22, Flagan discloses that the flow director comprises a mover arranged to provide the circulatory flow (pump 66, Fig. 6).
Regarding claim 23, Flagan discloses a detector comprising: 
an analytical apparatus for detecting a substance of interest (particle detector 18, Fig. 6); and 
a detector inlet arranged to provide samples of a gaseous fluid to the analytical apparatus, the detector inlet comprising: 
an intake (untreated gas distribution manifold 47, Fig. 6) for inhaling a flow of the gaseous fluid (gas source 46, Fig. 6) to be sampled by the analytical apparatus (particle detector 18, Fig. 6); 
a mixing region (inner cavity 24 of mixing chamber 12, Fig. 6); 
a first conduit (saturation chamber 38, Fig. 6) for carrying a first part (vapor-laden gas flow 32, Fig. 6) of the flow of gaseous fluid from the intake to the mixing region (Fig. 6); 
a second conduit (insulated tubing 36, Fig. 6) for carrying a second part (sample gas flow 34, Fig. 6) of the flow of gaseous fluid from the intake to the mixing region (Fig. 6), the first part of the flow of gaseous fluid and the second part of the flow of gaseous fluid exiting from the first conduit and the second conduit, respectively, configured to recombine in the mixing region (Fig. 6);
heater (temperature controllers 50, Fig. 6) coupled with the first conduit (Fig. 6) and configured to heat the first part of the flow such that a temperature of the first part of the flow entering the mixing region is higher than a temperature of the second part of the flow entering the mixing region (col. 9, lines 17-20; col. 10, lines 31-33), wherein the detector inlet is configured to combine the first part of the flow entering the mixing region with the second part of the flow entering the mixing region (Fig. 6); 

a flow director (curved inner walls of mixing chamber 12 and/or growth tube 56 and/or the nozzles 28) arranged to create flow of the gaseous fluid in the plenum.

Regarding the limitation that "the temperature of the first part of the flow entering the mixing region is sufficient to vaporize in the mixing region an aerosol carried in the second part of the flow entering the mixing region," Flagan discloses a heater configured to provide a temperature of 100-135 °C (col. 9, line 43). While the instant specification teaches that the first part of the flow may be heated to a temperature of at least 150 °C, the specification does not provide a special definition of the limitation "sufficient to vaporize in the mixing region an aerosol carried in the second part of the flow entering the mixing region." Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Flagan's heater is capable of heating the first part of the flow of gaseous fluid to a temperature selected to vaporise an aerosol carried in the second part of the flow of gaseous fluid in the mixing region for at least some possible aerosols.
It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding the limitation that the gaseous fluid in the sampling volume includes particulates carried by the gaseous fluid, it is noted that the gaseous fluid is not within the scope of the detector of claim 23. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115). Nevertheless, Flagan discloses that the gaseous fluid in the sampling volume comprises particulates (col. 10, line 51).
The limitation "wherein the mixing region is arranged in a plenum comprising the sampling volume and the sampling inlet, the plenum encircling the sampling inlet" is indefinite, as set forth in the rejections under 35 USC 112(b) above.
Flagan does not explicitly teach that in the embodiment of Fig. 6, a flow director (curved inner walls of mixing chamber 12 and/or growth tube 56 and/or the nozzles 28) is arranged to create circulatory flow of the gaseous fluid in the plenum (mixing chamber 12 and/or growth tube 56).
Under a first interpretation, Flagan's embodiment of FMCNC 10 of Fig. 6 is inherently capable of producing circulatory flow of the gaseous fluid within the walls of mixing chamber 12 and/or the interior of growth tube 56, via the arrangement of the curved inner walls of mixing chamber 12 and/or growth tube 56 and/or the nozzles 28.
Support for this finding of inherency is found in the following teaching of the instant specification ([0035] of published application):
Another way to promote mixing may be to cause the first part of the flow to be moving in a different direction from the second part of the flow. For example, it can be provided in a direction that is transverse to the second part of the flow. Particularly in the context of non-rectilinear (for example round) section flow passages, this may cause circulatory or helical flow to be established in the mixing region.

Flagan's embodiment of Fig. 6 involves the first part of the flow to be moving in a transverse direction from the second part of the flow, and provides round flow passages in both mixing chamber 12 and growth tube 56 (Fig. 6).
Under an alternative second interpretation, Flagan's embodiment of Fig. 6 is not inherently capable of producing circulatory flow of the gaseous fluid within the walls of mixing chamber 12 and/or the interior of growth tube 56, via the arrangement of the curved inner walls of mixing chamber 12 and/or growth tube 56 and/or the nozzles 28.
In the separate, albeit related, embodiment of Fig. 2, Flagan teaches that as an alternative to an antipodal alignment, "the two nozzles 28 and the inlet 26 could be aligned in opposing tangential trajectories, such that the sample gas flow 34 circulates in one of either a clockwise or 
Because of the similarity of the embodiments of Fig. 2 and Fig. 6, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the configuration to obtain circulatory flow, as explained for Fig. 2, to the embodiment of Fig. 6 for the benefit of producing turbulent interaction and mixing.

Claim Rejections - 35 USC § 103
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Flagan.
Regarding claim 6, Flagan does not explicitly teach that in the embodiment of Fig. 6, at least one of the first conduit and the second conduit are configured to provide a circulatory flow of gaseous fluid in the mixing region, or a circulatory flow that encircles the sampling inlet.
In the separate, albeit related, embodiment of Fig. 2, Flagan teaches that as an alternative to an antipodal alignment, "the two nozzles 28 and the inlet 26 could be aligned in opposing tangential trajectories, such that the sample gas flow 34 circulates in one of either a clockwise or counter clockwise direction within the mixing chamber 12 and the vapor-laden gas flow 32 circulates in the opposite direction, creating turbulent mixing of the two flows" (col. 6, lines 1-7). Accordingly, in this embodiment of Fig. 2, Flagan discloses that the second conduit (nozzles 28 on insulated tubing 36) is configured to provide a circulatory flow of gaseous fluid in the mixing region (mixing chamber 12), or a circulatory flow that encircles the sampling inlet (inlet 58 or outlet 60).
Because of the similarity of the embodiments of Fig. 2 and Fig. 6, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the configuration to obtain circulatory flow, as explained for Fig. 2, to the embodiment of Fig. 6 for the benefit of producing turbulent interaction and mixing.
Regarding claim 9, Flagan teaches that the sample gas entering the saturation chamber is filter to remove "any particles" entrained within (col. 4, lines 19-21) but does not explicitly disclose that saturation filter 44 comprises a mesh configured to inhibit passage of particulates having a size greater than 0.5 micron. The examiner takes official notice that a filter comprising 
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Response to Arguments
Applicant's arguments filed on 30 August 2021 have been considered and are not fully persuasive and/or are moot in view of the new grounds of rejection.
The maintained rejections under 35 USC 112(b) and 35 USC 112(d) have not been specifically addressed in the arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The prior art of Giechaskiel (US 2015/0075135) (sole Figure), Lewis (US 6,467,333) (Fig. 4), and Konstandooulos (US 2010/0242455) (Figs. 4 and 5) each disclose an analytical apparatus where a first conduit and a second conduit carry parts of a gas flow from a common intake before the parts of the gas flow are rejoined and analyzed, the first conduit being heated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            

/JENNIFER WECKER/            Primary Examiner, Art Unit 1797